 



Exhibit 10(x)
AMENDMENT NO. 1
TO
THE LAMSON & SESSIONS CO.
1998 INCENTIVE EQUITY PLAN
(AS AMENDED AND RESTATED AS OF APRIL 28, 2006)
Recitals
     WHEREAS, The Lamson & Sessions Co. (the “Company”) has adopted the 1998
Incentive Equity Plan (As Amended and Restated as of April 28, 2006) (the
“Plan”);
     WHEREAS, the Company now desires to amend the Plan to conform with certain
Fidelity guidelines; and
     WHEREAS, the Governance, Nominating and Compensation Committee of the Board
of Directors of the Company has approved this Amendment No. 1 to the Plan (this
“Amendment No. 1”).
Amendment
     NOW, THEREFORE, the Plan is hereby amended by this Amendment No. 1,
effective as of December 8, 2006, as follows:
     1. The following new Section 3(e) is added to the Plan:
     Notwithstanding anything in this Plan to the contrary, up to 10% of the
3,220,000 maximum number of Common Shares provided for in Section 3(a) above may
be used for awards granted under Sections 7, 8 and 9 of this Plan that do not
comply with three-year requirements set forth in Sections 7(c) of this Plan and
the one-year requirements of Sections 7(e) and 8(b) of this Plan.
     2. Section 7(a) of the Plan is amended to read as follows:
     Each such grant or sale will constitute the agreement by the Company to
deliver Common Shares to the Participant in the future in consideration of the
performance of services, subject to the fulfillment during the Deferral Period
of such conditions (which may include the achievement of Management Objectives)
as the Committee may specify. If a grant of Deferred Shares specifies that the
Deferral Period will terminate upon the achievement of Management Objectives,
such Deferral Period may not terminate sooner than one year from the date of
Grant. Each grant may specify in respect of such Management Objectives a minimum
acceptable level of achievement and may set forth a formula for determining the
number of shares of Deferral Shares on which restrictions will terminate if
performance is at or above the minimum level, but falls short of full
achievement of the specified Management Objectives. The grant of such Deferral
Share Units will specify that, before the termination or early termination of
the Deferral Period applicable to such Deferral, the Committee must determine
that the Management Objectives have been satisfied.
     3. Section 7(c) of the Plan is amended to read as follows:
     If the Deferral Period lapses only by the passage of time, each such grant
or sale will be subject to a Deferral Period of not less than three years as
fixed by the Committee on the Date of Grant, and any such grant or sale may
provide for the earlier termination of such period in the event of a Change in
Control.

 



--------------------------------------------------------------------------------



 



     4. Section 8(b) shall be amended to read as follows:
     The Performance Period with respect to each Performance Share or
Performance Unit will be such period of time (not less than one year),
commencing with the Date of Grant as will be determined by the Committee on the
Date of Grant, and may be subject to earlier termination in the event of a
Change in Control.
     5. Section 14 of the Plan is amended to read as follows:
     For purposes of this Plan, a “Change in Control” shall be deemed to have
occurred if any of the following events shall occur:

  (a)   The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of
either: (i) the then-outstanding shares of common stock of the Company (the
“Company Common Stock”) or (ii) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (“Voting Stock”); provided, however, that for purposes
of this subsection (a), the following acquisitions shall not constitute a Change
of Control: (1) any acquisition directly from the Company, (2) any acquisition
by the Company, (3) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any Subsidiary of the Company,
or (4) any acquisition by any Person pursuant to a transaction which complies
with clauses (i), (ii) and (iii) of subsection (c) of this Section 14; or    
(b)   Individuals who, as of the date hereof, constitute the Board of Directors
of the Company (the “Incumbent Board”) cease for any reason (other than death or
disability) to constitute at least a majority of the Board of Directors of the
Company; provided, however, that any individual becoming a director subsequent
to the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board (either by a specific vote or by approval of
the proxy statement of the Company in which such person is named as a nominee
for director, without objection to such nomination) shall be considered as
though such individual were a member of the Incumbent Board, but excluding for
this purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest (within the meaning of
Rule 14a-11 of the Exchange Act) with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board of Directors of the Company; or  
  (c)   Consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Company Common Stock and Voting
Stock immediately prior to such Business Combination beneficially own, directly
or indirectly, more than 50% of, respectively, the then-outstanding shares of
common stock and the combined voting power of the then-outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the entity resulting from such Business Combination (including,
without limitation, an entity which as a result of such transaction owns the
Company or all or

2



--------------------------------------------------------------------------------



 



      substantially all of the Company’s assets either directly or through one
or more subsidiaries) in substantially the same proportions relative to each
other as their ownership, immediately prior to such Business Combination, of the
Company Common Stock and Voting Stock of the Company, as the case may be,
(ii) no Person (excluding any entity resulting from such Business Combination or
any employee benefit plan (or related trust) sponsored or maintained by the
Company or such entity resulting from such Business Combination) beneficially
owns, directly or indirectly, 20% or more of, respectively, the then-outstanding
shares of common stock of the entity resulting from such Business Combination,
or the combined voting power of the then-outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination and (iii) at least a majority of the members of the Board
of Directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board of Directors of the Company, providing
for such Business Combination; or     (d)   Approval by the shareholders of the
Company of a complete liquidation or dissolution of the Company.

     6. Except as amended by Amendment No. 1, the Plan shall remain unchanged
and in full force and effect.
December 8, 2006

3